PER CURIAM.
This is a motion for an appeal from a judgment of $764.06 awarded appellees, Roy Gross and Owen Sizemore, against appel*926lant, Carolina Casualty Insurance Company. The judgment was dated December 15, 1955, and appellant filed in the Leslie Circuit Court a notice of appeal signifying its intention to appeal from this judgment.
Thereafter, on January 16, 1956, after due notice, appellant moved, pursuant to Cr. 60.02, to set aside the judgment on the ground that it was entered at a trial held without notice to appellant, although the latter had seasonably filed answer to the complaint wherein it traversed certain allegations and averred certain defenses to the claim asserted.
An order was entered on February 4, 1956, overruling the motion. Carolina Casualty Insurance Company has moved for an appeal from this order.
This appeal will not lie, because appellant failed to file in circuit court a notice of appeal from the order dated February 4, 1956, as required by Cr. 73.02(2). The notice of appeal from the judgment entered December 15, 1955, does not extend to and embrace the later order.
Wherefore, the motion for an appeal is overruled and the judgment is affirmed.